Citation Nr: 1424650	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter-in-law

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 28, 1958 to May 22, 1958.  He died in June 2010.  The Appellant is his surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Appellant and her daughter-in-law testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1.  Service-connection was not in effect for any disability at the time of the Veteran's death.  
2.  The Veteran was not in receipt of a total disability rating for 10 continuous years prior to his death.

3.  The Veteran was not continuously rated as totally disabled for the five-year period after his discharge from service.

4.  The evidence of record does not reflect that the Veteran was a former prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As will be discussed in further detail below, the Appellant's claim for entitlement to DIC benefits is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any need for further consideration of the VCAA.

Analysis 

VA law provides that if a Veteran's death is not determined to be service connected, a surviving spouse may still be entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service connected if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was: 1) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; 2) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or 3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2013). 

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22 (2013).

In this case, the death certificate indicates that the Veteran died in June 2010.  At the time of his death, service connection was not in effect for any disability.  As such, it is clear that the Veteran was not receiving or entitled to receive compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death, nor was he receiving or entitled to receive compensation for a service-connected disability that was rated by VA as totally disabling continuously since his release from active duty and for at least 5 years immediately preceding death.  Additionally, there is no evidence showing the Veteran was a former prisoner of war.  Furthermore, it has not been shown nor has it been alleged that the Veteran was "entitled to receive" compensation for a service-connected disability rated totally disabling under any of the circumstances listed under 38 C.F.R. § 3.22(b) (2013) for the appropriate time requirements.

In light of the above, the Board concludes that the Appellant's claim for Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 (2013) must be denied.  Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318  (West 2002 & Supp. 2013) is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Preliminarily, the Board notes that evidence relevant to the claim may not be of record.  The January 2012 Statement of the Case noted that VA treatment records dated from March 6, 2006 to March 30, 2006 documented the Veteran's reported history of multiple sclerosis.  Upon review of the electronic portion of the Veteran's claims file, there was a document purported to be the referenced records, however, the file did not contain any treatment records.  Accordingly, the March 2006 VA treatment records must be obtained and associated with the Veteran's claims file.

Additionally, a VA opinion with respect to the issue of entitlement to service connection for the cause the Veteran's death was not obtained.  In such cases, in order to comply with its duty to assist, VA must obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  When no reasonable possibility exists that such assistance would aid in substantiating the claim, VA is not required to obtain a medical opinion.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  After carefully considering the evidence of record, the Board finds that there is a reasonable possibility that a cause of the Veteran's death was etiologically related to his active duty.  Consequently, the Board finds that a remand is required in order to obtain a VA medical opinion as to the relationship, if any, between the Veteran's death and his active duty.

The Veteran died in June 2010.  His death certificate listed his immediate cause of death as acute myocardial infarction due to coronary artery disease.  The death certificate listed multiple sclerosis as another significant condition contributing to death but not resulting in the underlying immediate cause of death.  At the time of his death, the Veteran was not service-connected for any disability, nor had service connection been considered for multiple sclerosis or any cardiac disability.  The Appellant argues that the Veteran's in-service back complaints were early manifestations of his later diagnosed multiple sclerosis.  In an August 2010 correspondence, Dr. Price stated that after reviewing extensive records, it was his opinion that the Veteran's earliest back complaints were due to the early onset of multiple sclerosis although no rationale was provided.  The Veteran's service treatment records document complaints of low back and leg pain.  In light of Dr. Price's statements and in-service back complaints, the Board finds that a VA opinion with respect to the issue of entitlement to service connection for the cause of the Veteran's death is warranted.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting that VA must obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."). 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the outstanding VA treatment records from the Cleveland VAMC dated from March 6, 2006 to March 30, 2006, and associate them with the claims file.

2.  Thereafter, obtain a VA medical opinion to determine if the Veteran's death was caused by a disability incurred in service.  The claims file and a copy of this remand will be made available to the examiner.  

The examiner must provide opinions as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's multiple sclerosis, coronary heart disease, or acute myocardial infarction were incurred in or were otherwise etiologically related to active service, to include his in-service complaints of back and leg pain.  

If the examiner opines that the Veteran's multiple sclerosis was etiologically related to service, the examiner should also opine:

a.  Whether the Veteran's multiple sclerosis singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or

b.  Whether the Veteran's multiple sclerosis contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.

The examiner should note that it is not sufficient to show that a disability casually shared in producing death; it must be shown that there was a causal connection.

The examiner should provide a complete rationale for all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


